Fourth Court of Appeals
                                     San Antonio, Texas

                                           January 25, 2019

                                         No. 04-17-00035-CV

                               Robert MEDINA and Christina Medina,
                                          Appellants

                                                   v.

                                        Timothy K. BOWERS,
                                              Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-11752
                            Honorable Michael E. Mery, Judge Presiding


                                            ORDER
Sitting:          Marialyn Barnard, Justice (not participating)
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

       Appellee has filed two motions in this court. On January 14, 2019, appellee filed a
“Motion to Extend Time to File Motion for Rehearing and for Leave to File Motion for En Banc
Reconsideration of Appellee.” In his motion, he requests a one-day extension of time to file his
motion for rehearing. He also seeks permission to file a motion for en banc reconsideration in
the event we deny his request for an extension of time. After consideration, we GRANT
appellee’s motion requesting an extension of time to file rehearing and deem his motion for
rehearing as timely filed.

       Turning to appellee’s next motion, on January 12, 2019, appellee filed a Motion for
Rehearing of Appellee. After consideration, we DENY appellee’s motion for rehearing.


           It is so ORDERED on this 25th day of January, 2019.
                                          PER CURIAM



ATTESTED TO: __________________________
             KEITH E. HOTTLE,
             Clerk of Court